Citation Nr: 1813619	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  17-02 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for neurological disabilities of the bilateral upper extremities to include peripheral neuropathy, including as due to herbicide exposure and/or diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1957 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In a November 2017 decision, the Board reopened and then remanded the issue on appeal for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Board's November 2017 remand, the RO was directed to obtain an addendum medical opinion regarding the nature and etiology of the Veteran's claimed neurological disability of the bilateral upper extremities, specifically left carpal tunnel syndrome and right cubital tunnel syndrome.  Thereafter, if the claimed benefit remained denied, the RO was directed to readjudicate the Veteran's claim and issue a supplemental statement of the case (SSOC), allowing an appropriate period of time for response prior to returning the case to the Board.  

However, the RO has returned the matter to the Board without first obtaining an addendum medical opinion, readjudicating the Veteran's claim, or issuing an SSOC.  Therefore the Board finds that remand is required.  On remand the RO is again directed to obtain an addendum medical opinion, if necessary, readjudicate the Veteran's claim and issue an SSOC.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.

2.  After the above development has been completed to the extent possible, obtain an addendum medical opinion from an appropriate examiner regarding the nature and etiology of any diagnosed neurological disability of the bilateral upper extremities, including left carpal tunnel syndrome and right cubital tunnel syndrome.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiry, and all findings should be set forth in detail:

Provide an opinion as to whether it is at least as likely not (50 percent or greater probability) that any diagnosed neurological disability of the upper extremities, including left carpal tunnel syndrome and right cubital tunnel syndrome, had their clinical onset during service or are otherwise related to any in-service disease, event, or injury.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3.  Thereafter, readjudicate the issue on appeal.  If the full benefits requested are not granted, issue an SSOC to the Veteran and his representative, and they should be given a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




